Citation Nr: 1821963	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1984 to September 1985 and from December 1989 to October 2010. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The case was subsequently transferred to the RO in Baltimore, Maryland. 

The August 2011 rating decision, in part, denied the Veteran's claims for service connection for hemorrhoids and for PFB.  The Veteran's appealed this decision and was issued a Statement of the Case (SOC) in April 2014.  The Veteran perfected an appeal to the Board on the above-mentioned issues in an August 2014 VA Form 9.  

The Veteran appeared at a Central Office hearing in January 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain medical opinions on the etiology of the Veteran's claimed conditions.  VA is required to assist the Veteran in obtaining such an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

Here, the Veteran's private treatment records indicate that during the period on appeal the he has been treated for and diagnosed with both hemorrhoids and PFB.  Additionally, the record indicates the Veteran received treatment for both of these conditions while in service.  He has reasonably asserted that the in-service and post-service occurrences of these conditions are related.  However, the record lacks and the RO has not requested medical opinions as to whether there is a causal nexus between the in-service and post-service occurrences.  Therefore, a remand is necessary to obtain such opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to an appropriate medical examiner to determine the etiology of the Veteran's hemorrhoids and PFB.  

A copy of this remand must be made available to the examiner for review.  

The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that an examination is required, the Veteran need not be examined.

Based on a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current diagnosis hemorrhoids began in or are related to active service. 

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current diagnosis of PFB began in or is related to active service. 

The examiner should address all relevant evidence in the record pertaining to the etiology of the Veteran's hemorrhoids and PFB, to include service treatment records from June 2008 and March 1996; a statement by the Veteran's treating physician Dr. C.A.J. in June 2014; and statements made at the January 2017 hearing.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




